Exhibit Subsidiary Jurisdiction of Incorporation Golar Gas Holding Company Inc. Republic of Marshall Islands Golar Maritime (Asia) Inc. Republic of Liberia Gotaas-Larsen ShippingCorporation Republic of Marshall Islands Oxbow Holdings Inc. British Virgin Islands Faraway Maritime Shipping Company (60% ownership) Republic of Liberia Golar LNG 2215 Corporation Republic of Marshall Islands Golar LNG 1444 Corporation Republic of Liberia Golar LNG 1460 Corporation Republic of Marshall Islands Golar LNG 2220 Corporation Republic of Marshall Islands Golar LNG 2234 Corporation Republic of Liberia Golar LNG 2226 Corporation Republic of Marshall Islands Golar LNG 2216 Corporation Republic of Marshall Islands Golar International Ltd. Republic of Liberia Gotaas-Larsen International Ltd. Republic of Liberia Golar Maritime Limited Bermuda Golar Management Limited United Kingdom Golar Freeze (UK) Limited United Kingdom Golar Khannur (UK) Limited United Kingdom Golar Gimi (UK) Limited United Kingdom Golar Hilli (UK) Limited United Kingdom Golar Spirit (UK) Limited United Kingdom Golar 2215 (UK) Limited United Kingdom Golar Winter (UK) Limited United Kingdom Golar 2226 (UK) Limited United Kingdom Golar Servicos de Operacao de Embaracaoes Limited Brazil Golar Trading Corporation Republic of Marshall Islands Golar FSRU 1 Corporation Republic of Marshall Islands Golar FSRU 2 Corporation Republic of Marshall Islands Golar FSRU 3 Corporation Republic of Marshall Islands Golar GP Limited Liability Company Republic of Marshall Islands Golar Partners Operating Limited Liability Company Republic of Marshall Islands Golar LNG Partners Limited Partnership Republic of Marshall Islands Golar Offshore Toscana Limited Cyprus Golar Energy Limited Cyprus
